

117 S1000 IS: Virginia Wilderness Additions Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1000IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo designate additions to the Rough Mountain Wilderness and the Rich Hole Wilderness of the George Washington National Forest, and for other purposes.1.Short titleThis Act may be cited as the Virginia Wilderness Additions Act of 2021.2.Additions to rough mountain and rich hole wildernesses(a)Rough mountain additionSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:(21)Rough mountain additionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1)..(b)Rich hole addition(1)Potential wilderness designationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, is designated as a potential wilderness area for incorporation in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002).(2)Wilderness designationThe potential wilderness area designated by paragraph (1) shall be designated as wilderness and incorporated in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) on the earlier of—(A)the date on which the Secretary of Agriculture (referred to in this section as the Secretary) publishes in the Federal Register notice that the activities permitted under paragraph (4) have been completed; or(B)the date that is 5 years after the date of enactment of this Act.(3)ManagementExcept as provided in paragraph (4), the Secretary shall manage the potential wilderness area designated by paragraph (1) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(4)Water quality improvement activities(A)In generalTo enhance natural ecosystems within the potential wilderness area designated by paragraph (1) by implementing certain activities to improve water quality and aquatic passage, as set forth in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Rich Hole Wilderness Area under paragraph (2).(B)RequirementIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that subparagraph with the least amount of adverse impact on wilderness character and resources. 